Opinión concurrente emitida por el
Juez Asociado, Señor Martín.
San Juan, Puerto Rico, a 20 de noviembre de 1975
El fiscal radicó acusación contra el aquí peticionario Anselmo Martínez Reyes imputándole dos cargos de posesión, transportación y ocultación de la droga narcótica conocida como heroína. Llamado el caso para vista el peticionario hizo alegación de culpabilidad en ambos cargos y solicitó que se le permitiera acogerse a los beneficios de libertad a prueba que provee el Art. 404(b) de la Ley de Sustancias Controladas, 24 L.P.R.A. sec. 2404(b). A tales efectos el peticionario pre-sentó prueba consistente en su propio testimonio con el propó-sito de demostrar su condición de adicto. El tribunal accedió a la solicitud de libertad a prueba del peticionario y en su consecuencia, sin dictar sentencia, en 24 de noviembre de 1971 lo sometió a libertad a prueba bajo los términos y condi-ciones que impuso en su resolución al efecto. Entre dichas condiciones se le impuso que ingresara en la institución para adictos a drogas que designare el Oficial Probatorio y que permaneciera en la misma por el término de dos años. El Oficial Probatorio le asignó al programa de los Hogares CREA. La resolución del tribunal de instancia le prohibía ausentarse de su jurisdicción territorial sin el permiso del Oficial Probatorio, ni ausentarse del Estado Libre Asociado sin el permiso del tribunal. Le imponía, además, otras limita-ciones usuales de movimiento y acción. El tribunal ordenó ade-más al Oficial Probatorio que rindiera un informe sobre el *413historial del acusado en o antes del día 24 de diciembre de 1971. Rendido el informe del Oficial Probatorio, y celebrada la vista para la discusión del mismo, el fiscal ofreció por pri-mera vez en evidencia una copia certificada de una sentencia previa dictada contra el peticionario por tres infracciones a la anterior Ley de Drogas. Discutido por ambas partes el informe del Oficial Probatorio el tribunal, teniendo en cuenta las condenas previas, dejó sin efecto su resolución de libertad a prueba y procedió a dictar sentencia condenando al peticio-nario a cumplir una pena de 1 a 3 años en cada cargo para cumplirse ambas concurrentemente. De la determinación del tribunal de instancia acude ante nos el peticionario por vía de certiorari.
Al expedirse el auto en el presente caso y mientras se resolvía en sus méritos el mismo expedimos, a solicitud del peticionario, una orden provisional autorizando su traslado a los Hogares CREA para que el peticionario continuara su proceso de rehabilitación bajo los términos de la resolución original del tribunal de instancia.
En el recurso ante nos el peticionario señala que el tribunal sentenciador erró al concluir que estaba impedido de con-cederle los beneficios sobre libertad a prueba que dispone el Art. 404(b) de la Ley de Sustancias Controladas debido a la previa convicción del peticionario bajo la anterior Ley de Drogas. Arguye que por el contrario, el juez de instancia estaba facultado para concederle la libertad a prueba bajo las disposiciones del Art. 404 (b) que se transcribe más adelante, por haber tenido lugar la previa convicción bajo la anterior Ley de Drogas. Alega además éste que conforme al mencio-nado Art. 404 un acusado que no ha sido convicto bajo la actual Ley de Sustancias Controladas o bajo cualquier ley de los Estados Unidos relacionada con drogas narcóticas con pos-terioridad a la aprobación de la Ley de Sustancias Controla-das, es elegible a la libertad a prueba que autoriza el Art. *414404(b) aun cuando hubiese sido convicto bajo alguna ley anterior relacionada con narcóticos.
El referido Art. 404 dispone en lo pertinente lo siguiente:
“(a) Será ilegal el que cualquier persona, a sabiendas o intencionalmente, posea alguna sustancia controlada, a menos que tal sustancia haya sido obtenida directamente o de conformi-dad con la receta u orden de un profesional actuando dentro del marco de su práctica profesional, o excepto como se autorice en este Capítulo.
“Toda persona que viole este inciso incurrirá en delito grave y convicta que fuere será castigada con la pena mínima de 1 año y máxima de 5 años de prisión y además podrá ser multada en una cantidad que no excederá de $5,000. Si la persona comete tal delito después de una o más convicciones previas, que sean fir-mes, bajo este inciso, incurrirá en delito grave y convicta que fuere será sentenciada a la pena mínima de 2 años y máxima de 10 años de prisión y además podrá ser multada en una cantidad que no excederá de $10,000.
“(b) (1) Si cualquier persona, que no haya sido previamente convicta de violar el inciso (a) de esta sección, o de cualquier otra disposición de este Capítulo, o de cualquier ley de los Estados Unidos, [1] relacionada con drogas narcóticas, marihuana, o sustancias estimulantes o deprimentes, es hallada culpable de violar el inciso (a) de esta sección, bien sean [sic] después de la celebración del juicio, o de hacer una alegación de culpabilidad, el tribunal podrá, sin hacer pronunciamiento de culpabilidad, y con el consentimiento de tal persona, suspender todo procedimiento y someter a dicha persona a libertad a prueba bajo los términos y condiciones razonables que tenga a bien requerir, y por el término que estime a bien prescribir, el cual no excederá de cinco años.
La posición del peticionario descansa esencialmente sobre dos argumentos. El primero: que uno de los propósitos funda-*415mentales de la nueva legislación de sustancias controladas, tanto en su ámbito federal como estatal, es la rehabilitación del adicto. El segundo : que al aprobar la nueva Ley de Sus-tancias Controladas el legislador quiso romper con toda legis-lación anterior sobre drogas. En ese sentido dice que el legis-lador adoptó la máxima de “borrón y cuenta nueva”.
La filosofía y el propósito rehabilitador que encarna la nueva legislación sobre sustancias controladas, tanto a nivel local como a nivel federal y estatal, no puede ser cuestionado. Ello surge claramente del historial legislativo de la ley federal de sustancias controladas, Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C.A. sec. 801 et seq., así como del de nuestra ley. Véanse, U.S. Code Cong. & Ad. News, 91st Congress, Second Session, 1970 — Controlled Substance Act, Legislative History, págs. 4566, 4567, 4568, 4575; Comisión de Salud y Bienestar y de lo Judicial de la Cámara de Representantes de P.R., Informe a la Cámara de Represen-tantes en torno al P. de la C. 1328, 17 de mayo de 1971, pág. 18 et seq.; Comisión de Salud y Bienestar y de lo Judicial del Senado de P.R., Informe al Senado en torno al P. de la C. 1323, 7 de junio de 1971, pág. 14 et seq.; Alfonso de Cumpiano, Una Nueva Ley de Drogas: La Ley de Sustancias Controla-das, 32 Rev. C. Abo. P.R. 511 (1971). A nivel estatal véanse: Handbook of the National Conference of Commissioners on Uniform State Laws, 1970, Uniform Controlled Substance Act, pág. 223 et seq.; The Uniform Alabama Controlled Substances Act: An appraisal, 24 Ala. L. Rev. 491 (1972); The Uniform Controlled Substances Act of 1971: An Adequate Answer to Mississippi’s Drug Abuse Problem?, XLIII Miss. L.J. 482 (1972).
A tono con tal espíritu rehabilitador, el Art. 404(b) de nuestra Ley de Sustancias Controladas, 24 L.P.R.A. sec. 2404 (b), así como el que anima a la ley federal, 21 U.S.C.A. see. 844, provee la posibilidad de concederle libertad a prueba *416a aquellas personas que no hayan sido previamente convictas por posesión de una sustancia controlada bajo el Art. 404(a) o bajo cualquier ley de los Estados Unidos (que incluye al Estado Libre Asociado) relacionada con drogas narcóticas, ■marihuana, o sustancias deprimentes o estimulantes.
Debemos resolver si la referencia a “convicciones previas” contenida en el Art. 404 (b) de la Ley de Sustancias Controla-das como factor excluyente de la concesión de libertad a prueba, puede interpretarse con absoluta independencia de la misma frase insertada por el legislador en los Arts. 401, (2) 402, (3) 403, (4) (24 L.P.R.A. sees. 2401, 2402 y 2403) de la misma ley en relación con la pena a imponerse a reincidentes por otros delitos que dicha ley trata con mayor rigor que a aquellos que son meros poseedores de alguna sustancia contro-lada. En dichos otros artículos se imponen penalidades mucho más rigurosas al violador de las mismas si la violación se comete después de una o más convicciones previas bajo dichos artículos o bajo cualquier ley de los Estados Unidos (inclu-yendo el Estado Libre Asociado de Puerto Rico) relacionadas con drogas narcóticas, marihuana, sustancias deprimentes o estimulantes.
Pasemos a analizar el trato especial que ofrece la Ley de Sustancias Controladas al poseedor a diferencia del trato más riguroso que recibía éste de la anterior Ley de Narcóticos de Puerto Rico. 24 L.P.R.A. sees. 951 et seq.
*417Originalmente la Ley de Sustancias Controladas estatuyó el delito de posesión para consumo propio, (5) que luego susti-tuyó por el delito de posesión, por lo que quedó eliminada la modalidad de consumo propio. Ley Núm. 64 de 31 de mayo de 1972, sec. 1, 24 L.P.R.A. sec. 2404(a). Aunque no existe ■historial legislativo que justifique el cambio es lógico inferir que la razón fundamental obedeció a la dificultad de determi-nar en la mayor parte de los casos el consumo propio como finalidad. La nueva ley, según quedó modificada, ofrece la oportunidad de que el juez de instancia suspenda el procedi-miento criminal y someta al acusado a libertad a prueba, aun después de celebrado el juicio. Transcurrido el período de libertad a prueba sin que hubiere habido violación de ninguna de sus condiciones podrá el juez exonerar al acusado y sobre-seer el caso, sec. 2404 (b) (1), por lo que el período de libertad a prueba no se consideraría como una convicción, de suerte que en caso de una convicción subsiguiente no le podrían apli-car las penas más altas prescritas a reincidentes. Id. Por ello la exoneración y sobreseimiento no puede concederse en más de una ocasión. Id. En adición a los beneficios ya señalados, la nueva ley dispone penas más benignas que la ley anterior a los poseedores reincidentes.
El legislador quiso que el poseedor que hubiese delinquido bajo la ley anterior, pero cuya acusación estuviese aún pen-diente de trámite bajo la nueva ley, debía recibir los beneficios de ésta. Animado por ese deseo dispuso originalmente, al apro-barse la Ley de Sustancias Controladas, que las acusaciones pendientes por cualquier violación a las leyes o partes de leyes que ésta derogaba seguirían tramitándose bajo la ley que regía al momento de haberse cometido la violación. Expresó *418además que si la violación por la cual se había acusado era similar a las que se incluían en la nueva ley, se aplicarían las penalidades de ésta, de ser menores que las penalidades bajo la legislación anterior. 24 L.P.R.A. see. 2602.
Al enmendarse la Ley de Sustancias Controladas por la Ley Núm. 64, supra, se incluyó una disposición transitoria que extendió los beneficios del Art. 404(b) (24 L.P.R.A. see. 2404 (b)), que se mencionan precedentemente, a toda persona que a partir de la fecha de vigencia de dicho artículo, fuere convicta de ilegalmente poseer cualquier sustancia con-trolada, aun cuando la acusación hubiere sido radicada al amparo de legislación anterior.
Por otro lado, sin embargo, estimó que la posesión con intención de distribuir, dispensar, transportar y ocultar cu-bierta por el Art. 401, así como los delitos castigables bajo los Arts. 402 y 403 constituyen gestiones relacionadas con la actividad o comercio ilegal del traficante y por ende impuso penas más rigurosas por su violación. Impuso a su vez penas mayores a los reincidentes. Es evidente la intención que persi-guen dichos tres artículos de castigar severamente a sus viola-dores; por su propia naturaleza van contra el espíritu de reha-bilitación expresado en el Art. 404 y en las disposiciones tran-sitorias de la Ley Núm. 64.
Es interesante notar cómo el estado de New Jersey tomó las precauciones para que las disposiciones relativas a convic-ciones previas quedaran debidamente claras. Allí el legislador, consciente de la controversia que podría surgir al adoptar la Ley Federal de Sustancias Controladas, incorporó la posición del aquí peticionario en su Ley de Sustancias Controladas, 24 N.J.S.A. sec. 21-1 et seg. La sección de dicha ley que corres-ponde a nuestro Art. 404(b), provee que el tribunal podrá en los casos de posesión, sin dictar sentencia, someter al acu-sado a tratamiento supervisado siempre que éste anterior-mente no haya sido convicto “bajo las disposiciones de esta ley o con posterioridad a la fecha de vigencia de esta ley” bajo *419cualquier ley de los Estados Unidos relacionada con narcóti-cos. 24 N.J.S.A. sec. 21-27. Podrá observarse que la legisla-tura de New Jersey añadió a su disposición legal correspon-diente la frase “bajo las disposiciones de esta ley o con poste-rioridad a la fecha de vigencia de esta ley” que es esencial-mente la frase que se nos pide añadamos por vía de interpre-tación a nuestro Art. 404 (b).
Por otro lado, el estado de Massachusetts quiso que no hubiera duda alguna que las “convicciones previas” incluían aquellas que surgían de leyes anteriores, al disponer taxativa-mente en su Ley de Sustancias Controladas, 94 C. Massachusetts General Laws Annotated, sec. 1 et seq., que en los casos de posesión el acusado podrá ser sometido a libertad a prueba si no ha sido previamente convicto por violación a la nueva Ley de Sustancias Controladas o por violación a otra ley anterior relacionada con drogas narcóticas o por delito grave bajo las leyes de cualquier estado o de los Estados Unidos relacio-nada con narcóticos.
Aunque nuestra Asamblea Legislativa no dispuso expresa-mente si las “convicciones previas” a que alude el Art. 404 (b) de la Ley de Sustancias Controladas se refiere a violaciones a leyes de Estados Unidos relacionadas con narcóticos que estuvieren vigentes con anterioridad o con posterioridad a la nuestra, es mi opinión que debe prevalecer la voluntad de proveer al poseedor la oportunidad de rehabilitarse que ha quedado plasmada en el espíritu de nuestra ley. Difícil es llegar a otra conclusión que no sea que el legislador quiso extender los beneficios del Art. 404(b) a los que resultaren convictos a partir de la vigencia de la nueva ley aun cuando la acusación hubiese sido radicada bajo la legislación anterior. Esto es, si se trata de un mero poseedor, deberán aplicarse los beneficios de la nueva Ley de Sustancias Controladas tanto a la primera violación que ocurra bajo dicha Ley, o a una primera convicción a partir de la vigencia de la misma aunque *420la violación hubiese ocurrido bajo la anterior ley o bajo cual-quier ley anterior de los Estados Unidos.
Por las razones expresadas estoy conforme con que se revoque la sentencia que condenó al peticionario a cumplir una pena de 1 a 3 años en cada cargo que habría de cumplirse concurrentemente, y se reinstale la resolución del tribunal de instancia de 24 de noviembre de 1971 ordenando la parali-zación de los procedimientos con el consentimiento del acusado y sometiéndole a libertad a prueba por el término de dos años bajo ios términos y condiciones que impuso el tribunal recu-rrido. Considerando que este Tribunal dictó una Orden Provisional en 19 de abril de 1972 ordenando al custodio del peti-cionario Anselmo Martínez Reyes para que lo trasladara al Hogar de Rehabilitación CREA para continuar su proceso de rehabilitación bajo los términos de la resolución original del tribunal de instancia, y habida cuenta de que en 3 de diciem-bre de 1973, habiéndose cumplido entonces el término de dos años de libertad a prueba, fijamos una fianza para que el peticionario pudiera permanecer en libertad provisional, orde-naría al tribunal recurrido que se cerciore si el peticionario cumplió debidamente con las condiciones de la libertad a prueba, y previa celebración de vista, considerar si debe exo-nerar al peticionario y sobreseer el caso en su contra.

(UEl término Estados Unidos según se define en nuestra Ley de Sus-tancias Controladas incluye los estados de la Unión Norteamericana, sus territorios, el Distrito de Columbia y el Estado Libre Asociado de Puerto Rico. Véase, 24 L.P.R.A. see. 2102(27).


 Prohíbe la fabricación, distribución, dispensación, transportación u ocultación, o posesión con la intención de fabricar, distribuir, dispensar, transportar u ocultar; producción, distribución o dispensación, transporta-ción u ocultación o posesión con la intención de distribuir o dispensar,' transportar u ocultar una sustancia controlada.


 Prohíbe la distribución o dispensación, y la fabricación de una sus-tancia controlada en violación a la ley.


 Prohíbe ciertos actos realizados por personas registradas por el Secretario de Salud para fabricar, distribuir o dispensar sustancias con-troladas.


A esos efectos el Informe a la Cámara de Representantes en torno al P. de la C. 1323,17 de mayo de 1971, dice:
“A tono con el concepto prevaleciente de que el drogadicto es un en-fermo, la medida provee para la exoneración condicional por el primer delito de posesión de una sustancia controlada para consumo propio, bajo deter-minadas circunstancias.”